Citation Nr: 0727712	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial evaluation for 
hyperkeratotic skin lesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1984 and from July 1987 to July 1992.  The May 2004 rating 
decision also indicates that the veteran had active military 
service from February 11 to July 5, 2003.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In November 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
hyperkeratotic skin lesions involves less than 5 percent of 
the veteran's exposed skin and less than 5 percent of her 
total body area.  

2.  Systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, has not been required, for any 
duration, during any 12-month period from August 2002.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
hyperkeratotic skin lesions have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.118, Diagnostic Code 7806 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under DC 7806, in order to assign a compensable rating, the 
veteran's skin disorder must show involvement of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period, or it may be rated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

In May 2004, the RO granted service connection for 
hyperkeratotic skin lesions, and assigned a noncompensable 
evaluation effective from July 6, 2003.  While the veteran 
contends that a compensable rating is warranted, the Board 
finds that the manifestations of her disorder, properly rated 
under DC 7806, do not support a higher rating.  

The Board has considered the lay statements the veteran 
submitted in which her friends and co-workers attest to the 
presence of the veteran's rash and her complaints of itching.  
The Board has also reviewed VA outpatient treatment records 
beginning in 2004 to 2006, and private records from 2003.  In 
November 2003, a private examiner noted that the veteran had 
been a patient for over a year and had a rash, 3cm to 4cm in 
diameter which showed significant liccchenification.  VA 
records show treatment for complaints of itching and 
treatment with topical medications. 

On VA examination in March 2004, it was noted that the 
veteran uses topical cream.  The examiner noted a 2 and half 
inch in diameter sized oval-shaped hyperpigmented legion on 
the left upper arm.  It was stated that no scarring or 
disfigurement was shown.  There was no ulceration, drainage 
or other gross abnormality.  The percentage of exposed area 
was noted to be 2-3 percent, and the percentage of the entire 
body affected was less than 1 percent.  

A private examiner noted in a December 2006 letter that the 
veteran had been treated for a rash on her upper left arm 
since 2003.  The rash was described as chronic, hyper 
pigmented and macular-type.  

VA examination of February 2007 showed the examiner reviewed 
the claims file.  The skin was tender to touch.  There was 
topical treatment only.  Percentage of the exposed areas was 
less than 5 percent and less than five percent of the total 
body area affected.  

The evidence does not show that the veteran's hyperkeratotic 
skin lesions covers an area of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period.  Thus, there is no basis for awarding a 
10 percent disability rating under Diagnostic Code 7806.  

The Board has considered higher ratings under other 
alternative potentially applicable Diagnostic Codes, 
including Diagnostic Code 7817 for exfoliative dermatitis.  
However, as there is no evidence of any extent of involvement 
of the skin and; systemic therapy such as therapeutic doses 
of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long- wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy 
required for a total duration of less than six weeks during 
the past 12-month period 10 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (2006).  

Moreover, the evidence does not warrant higher disability 
ratings under any applicable schedular criteria pertaining to 
scars or disfigurement.  In this regard, the Board notes that 
although the February 2007 VA examination revealed the 
presence of tenderness to the touch, there is no scarring 
noted, and the skin disorder manifested by hyperkeratotic 
skin lesions, is the veteran's predominant disability.  
Therefore, the veteran's disability is best rated under the 
schedular criteria for dermatitis.  The medical evidence of 
record does not show that the disability is productive of any 
scars or disfigurement of the head, face or neck.  It was 
specifically noted that there was no scarring or 
disfigurement on VA examination in March 2004.  Therefore, 
the Board finds that a compensable rating is not warranted 
under Diagnostic Codes 7800-7805.  In short, the veteran's 
service-connected skin disorder is not manifested by 
symptomatology severe enough to warrant a compensable 
disability rating under any applicable rating criteria at any 
time during the appeal period.  

Based upon this evidence the Board finds that the criteria 
for a higher disability rating under Diagnostic Code 7806 
have not been met.  The skin disorder currently affects a 
portion less than 5 percent of the veteran's entire body, or 
exposed areas.  Moreover, the veteran has not reported that 
she requires any systemic therapy such as corticosteroids or 
other immunosuppressive drugs for any duration during the 
past 12-month period.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO initially sent a notice letter to the veteran in 
October 2003, based on her claim for service connection.  
While that letter did not specifically inform the veteran to 
submit evidence in her possession, she did in fact respond to 
that letter and submitted medical evidence.  It was timely 
mailed prior to the May 2004 rating action that granted 
service connection.  However after service connection was 
granted this "downstream" claim of a higher initial 
evaluation emerged.  In October 2004, the veteran received a 
notice letter regarding the higher evaluation issue.  The 
RO's October 2004 letter describing the evidence needed to 
support the veteran's claim described the evidence necessary 
to substantiate a claim for an increased rating, identified 
what evidence VA was responsible for and collecting, informed 
the veteran how she could help and identified what evidence 
might be helpful in establishing this claim.  That letter 
asked the veteran to submit additional information and 
described the information that would be helpful.  

The notice letters did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in a December 2006 letter.  The timing of this 
notice is not prejudicial, as the veteran has opportunity to 
respond to it before the most recent SSOC in May 2007. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
scheduling a hearing before a Veterans Law Judge of the Board 
and scheduling two C&P medical examinations.  She has not 
identified any records which could be pertinent to this claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  


ORDER

An increased initial evaluation for hyperkeratotic skin 
lesions is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


